Citation Nr: 1643482	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-30 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), including as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1951 to May 1954. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that denied service connection for CAD, including as secondary to a service-connected disability. 

In September 2014, a travel board hearing was held before the undersigned at the RO.  A transcript of the hearing is associated with the Veteran's claims file.

In July 2015, the Board denied the Veteran's claim.  Following the Board decision, a Joint Motion for a Partial Remand (JMR) was filed with the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court issued an order vacating the Board's July 2015 decision, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

Pursuant to the JMR and the Court's Order, additional evidentiary development is required.  As stated above, in September 2016 the Court granted the JMR vacating the Board's previous decision denying the Veteran's claim.

According to the JMR, pertinent records were absent from the claims file at the time of the Board's adjudication of the Veteran's appeal.  The Veteran specifically identified a record of his heart surgery with a bypass and valve replacement which was conducted on January 20, 1988, by Dr. G. McG. Jr. at Allegheny General Hospital in Pittsburgh, Pennsylvania.  Therefore, additional attempts should be made to obtain all outstanding evidence from the record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all private treatment records which have not been obtained already, to specifically include records from Dr. G. McG., Jr., as identified by the Veteran at the September 2012 letter to Disabled American Veterans.  These records must be obtained and associated with the claims file for consideration.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed condition which are not already of record.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can provide alternative forms of evidence.

2. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claim, considering all applicable laws and regulations.  The AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

